Citation Nr: 0327352	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the original amount of $4,452.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1951 to March 1955.

The issue of a waiver of recovery of an overpayment of 
pension benefits comes before the Board on appeal from an 
October 2000 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Louisville, Kentucky. 

In August 2001 the Board remanded the issue for additional 
development of the record.  The case has been returned to the 
Board for further appellate adjudication.

On substantive appeal received in March 2001, the veteran 
checked the box indicating that he desired to appear 
personally before a Veterans Law Judge.  In May 2001, the RO 
scheduled the veteran for a July 2001 hearing before a Member 
of the Board; the veteran did not report for such hearing.  
As such, no additional action in this regard is warranted.


REMAND

With regard to the issue of waiver of recovery of overpayment 
of pension benefits, in May 2000, the RO informed the veteran 
that the RO proposed to reduce the veteran's VA improved 
pension benefits effective February 1997 because of 
unreported gambling winnings in the amount of $2,509.00.  In 
August 2000, the veteran was notified that he owed the VA 
$4,542.00 as a result of overpayment.

In a September 2000 statement, the veteran asserted that the 
August 2000 letter which reported an overpayment of $4,542 
was incorrect.  He requested a waiver of any amount that he 
owed.  In light of the veteran's statement, the Board in an 
August 2001 remand, determined that the veteran had presented 
the issue of whether the overpayment in question had been 
properly calculated.  The validity of the debt was determined 
to be inextricably intertwined with the issue of waiver of 
recovery of overpayment and was to be initially addressed by 
the RO.  In an April 2002 letter to the veteran, the RO 
stated that it would be conducting a review to verify the 
figures used in the overpayment amount and whether the 
calculations were correctly done.  A review of the claims 
folder reveals that the RO did not provide such an audit 
report to the veteran.   

The Board is obligated to ensure that the RO complies with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Therefore, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a specific and detailed accounting 
of exactly how the overpayment amount was 
derived, including the dates and amounts 
of VA pension benefits due the veteran, 
and the dates and amounts of VA pension 
paid to the veteran.  Also, if 
applicable, the RO should advise the 
veteran of how much of that overpayment 
has been collected.  

2.  Thereafter, the RO should review and 
re-adjudicate the claim with respect to 
the issue of the creation of the debt, 
particularly in terms of the accuracy of 
the overpayment amount.  If the claim 
remains denied regarding the question of 
waiver, the veteran and his 
representative should receive a 
supplemental statement of the case and 
should be afforded the appropriate period 
of time within which to respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




